Filed 11/05/18                                   Case 18-01031                                                      Doc 37

            2

        1   JEFFREY S. SHINBROT, ESQ.
        2
            (SBN 155486)
            jeffrey@shinbrotfirm.com
        3   JEFFREY S. SHINBROT, APLC
        4
            8200 Wilshire Boulevard, Suite 400
            Beverly Hills, California 90211
        5   Telephone: (310) 659-5444
        6
            Fax (310) 878-8304
            Special Litigation Counsel to Debtor Southern Inyo Healthcare District
        7
                                         UNITED STATES BANKRUPTCY COURT
        8
                                   EASTERN DISTRICT OF CALIFORNIA FRESNO DIVISION
        9
                In re                                        Bankruptcy Case No.: 16-10015
       10                                                    Chapter 9
                SOUTHERN INYO HEALTHCARE DISTRICT            Adv. Case No.: 18-01031
       11

       12                                                    JSS1
                Chapter 9 Debtor.
       13                                                    NOTICE AMENDING HEARING TIME ON
                SOUTHERN INYO HEALTHCARE DISTRICT,           MOTION FOR PRELIMINARY
       14
                plaintiff                                    INJUNCTION AGAINST VI HEALTHCARE
       15                                                    FINANCE, INC., FOR SEQUESTRATION
                              v.                             OF TAX REVENUES PENDING FINAL
       16                                                    RULING ON THE MERITS OF THIS
       17       HEALTHCARE CONGLOMERATE                      ADVERARY CASE OR FURTHER ORDER
                ASSOCIATES, LLC; VI HEALTHCARE               OF THIS COURT.
       18       FINANCE, INC.; and DOES 1 through 10,
                defendants.                                  INCORRECT TIME
       19
                                                             Date: November 29, 2018
       20                                                    Time: 1:30 p.m.
                                                             Place: Courtroom 11
       21                                                    2500 Tulare St., 5th Fl
                                                             Fresno, California
       22

       23                                                    CORRECT TIME
                                                             Date: November 29, 2018
       24                                                    Time: 2:00 p.m.
                                                             Place: Courtroom 11
       25
                                                             2500 Tulare St., 5th Fl
       26                                                    Fresno, California

       27

       28



                                                                                Notice Amending Hearing Time on
                                                                                Motion for Preliminary Injunction
Filed 11/05/18                                   Case 18-01031                                                       Doc 37

            2

        1          PLEASE TAKE NOTICE THAT, the Notice of Motion For Preliminary Injunction
        2   Against VI Healthcare Finance, Inc., For Sequestration of Tax Revenues Pending Final Ruling
        3   on the Merits of this Adversary Case filed by Plaintiff Southern Inyo Healthcare District
        4   (“Debtor” or the "District") on November 1, 2018, at doc. Number 29; had an incorrect hearing
        5   time of 1:30 p.m., the correct hearing time is 2:00 p.m., on November 29, 2018, in the
        6   courtroom of the Honorable Frederick E. Clement, United States Bankruptcy Judge, located at
        7
            2500 Tulare Street Courtroom 11, Fresno, CA 93721.
        8
                   Each interested party opposing or responding to the motion must file and serve the
        9
            response on the Debtor and the United States Trustee not later than 14 days before the date
       10
            designated for hearing. Any response must be a complete written statement of all reasons in
       11
            opposition thereto or in support, declarations and copies of all evidence on which the
       12
            responding party intends to rely, and any responding memorandum of points and authorities.
       13
            The failure to file a response may be deemed consent to the granting of the motion.
       14
                   Responding parties can determine whether the matter has been resolved without oral
       15
            argument or whether the court has issued a tentative ruling and can view any pre-hearing
       16
            dispositions by checking the Court’s website at www.caeb.uscourts.gov after 4:00 P.M. the day
       17
            before the hearing. Parties appearing telephonically must view the pre-hearing dispositions prior
       18
            to the hearing.
       19

       20
            November 5, 2018                          THE SHINBROT FIRM
       21

       22

       23                                           By: Jeffrey S. Shinbrot
                                                     Jeffrey S. Shinbrot, Special Litigation Counsel
       24
                                                     for the Southern Inyo Healthcare District
       25

       26

       27

       28

                                                            1
                                                                        Notice Amending Hearing Time on Motion for
                                                                        Preliminary Injunction
